UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 19-62128-CIV-MORENO
RODOLFO RODRIGUEZ,

Plaintiff,
VS.

JOHN HENRY KIERNAN, JR.,
Defendant.

/

 

ORDER DENYING MOTION TO DISMISS AND
ORDER REQUIRING DEFENDANT TO ANSWER COMPLAINT

THIS CAUSE came before the Court upon Defendant John Henry Kiernan’s Motion to
Dismiss or in the Alternative Motion to Stay the Litigation (D.E. 5), filed on September 13, 2019.

THE COURT has considered the Motion to Dismiss, the Response in Opposition, the
pertinent portions of the record, and is otherwise fully advised in the premises. In his Motion to
Dismiss, the Defendant notes that the Plaintiff filed an original complaint in the Circuit Court of
the Seventeenth Judicial Circuit in and for Broward County, Florida, which asserts the same causes
of action arising out of the same incident as those filed in the Complaint in this case. (See D.E. 5
at 1 (citing Rodriguez v. Kiernan, Case No. CACE 2018028341 (Fla. Cir. Ct., filed Dec. 10, 2018).)
In light of the two overlapping complaints, the Defendant argues this case should be dismissed
(or alternatively stayed) on grounds that this Court lacks jurisdiction, because the Plaintiff cannot
strip the staté Circuit Court’s jurisdiction in the first instance over this matter by subsequently
filing the same complaint in federal court. Jd. at 2-3. The Plaintiff's Response in Opposition

argues the Defendant’s Motion should be denied because the Circuit Court case was voluntarily

CAS RENE EER RE ea eat mss anise tne a
dismissed. (See D.E. 6 at 1-3.) The Plaintiff attached to his Response the Notice of Voluntary
Dismissal Without Prejudice that was filed in the Circuit Court case. (See D.E. 6-1.) As such, in
light of the Circuit Court case being voluntarily dismissed, it is

ADJUDGED that the Defendant’s Motion to Dismiss is DENIED. It is further

ADJUDGED that the Defendant answer the Complaint no later than October 18, 2019.

DONE AND ORDERED in Chambers at Miami, Florida, this / FC October 2019.

 

Copies furnished to:

Counsel of Record

 

 
